 In the Matter of MALONEY TRUCKING AND STORAGE, INC.; DENNISSHEEN TRANSFER, INC.; DOUGLAS TRANSFER, INC.; LETELLIERTRANSFER, INC. ; ESTATE OF FRANK NEWFIELD, INC. ; REBECCA FA-BACHER, INC.,DOING BUSINESS UNDER TRADE NAME OF F8BACHERMOTOR EXPRESS Co.; SERVICE DRAYAGE Co., INC. ; MRS. MAUDEJOYNER CONWAY, ADMINISTRATRIX OF THE ESTATE OF ALBERT L.CONWAY,DOING BUSINESS AS ACME TRANSFER;GEORGE J. HEFLER;CRESCENT FORWARDING & TRANSPORTATION COMPANY, LTD.; HA-MANNIS TRANSFER CO., INC.; ERNST BROS.; S. JACKSON & SON, INC.;RIVERSIDE TRANSFER,INC. ;HARVEY H. HUTH, DOING BUSINESS ASST. CHARLES TRANSFER CO.; J. A. THOMAS, PROP., THOMAS TRUCK-ING AND FREIGHT FORWARDING;A. L. TUCKER;R. BURKE, DOINGBUSINESS AS VAUGHAN TRANSFER CO.; YOUNG'S TRANSFER, INC. ;FOLSE DRAYAGE, INC. ; ASSOCIATED MOTOR CARRIERS OF LOUISIANA,INC.; DuPur STORAGE AND FORWARDING CORPORATION; Louis LIND,DOING BUSINESS AS LIND TRANSFER; JOHNSEN'$ GENERAL DRAYAGE &HAULINGandUNITED TRANSPORTWORKERS, LOCAL INDUSTRIALUNION 806, AFFILIATED WITH THE C. I. O.Cases Nos. R-1200 to R-1212, inclusive, R-1214 to R-1924, inclusive,C-1150 to C 1158, inclusive, C-1160 to C-1163, inclusive, C-1165toC-1171, inclusive, C-1159, and C-117$CERTIFICATION OF REPRESENTATIVESApril 7, 1939On February 11, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding.'The Direction of Election providedthat an election by secret ballot be conducted within a period of notless than thirty (30) days nor more than forty-five (45) days fromthe date of the Direction among all employees of Maloney Truckingand Storage, Inc. ; Dennis Sheen Transfer, Inc. ; Douglas Transfer,Inc. ; Letellier Transfer, Inc. ; Estate of Frank Newfield, Inc. ; Re-becca Fabacher, Inc., doing business under trade name of FabacherMotor Express Co.; Service Drayage Co., Inc. ; Mrs. Maude JoynerConway, Administratrix of the Estate of Albert L. Conway, doingbusiness as Acme Transfer; George J. Hefier; Crescent Forwarding111 N. L.R. B. 173.12 N. L.R. B.. No. 16.0 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Transportation Company, Ltd.; Hamann's Transfer Co., Inc.;ErnstBros.;S. Jackson & Son, Inc.; Riverside Transfer,Inc.;Har-vey H. Huth, doing business as St. Charles Transfer Co.; J. A.Thomas, Prop., Thomas Trucking and Freight Forwarding; A. L.Tucker; R. Burke, doing business as Vaughan Transfer Co.; Young'sTransfer, Inc. ; Folse Drayage, Inc. ; Associated Motor Carriers ofLouisiana, Inc.; Dupuy Storage and Forwarding Corporation; LouisLind, doing business as Lind Transfer; and Johnsen's General Dray-age & Hauling; all of New Orleans, Louisiana, herein called the Com-panies, whose names appeared on the pay roll of one or more of theCompanies during any week in the period from and including May21, 1938, to June 21, 1938, expressly including all truck drivers, truckhelpers, and truck loaders and unloaders paid on an hourly basis,except clerical, office, and general supervisory employees, and in-cluding the employees ordered reinstated or placed on a preferentiallist as aresult of the Board's Order entered in this proceeding onFebruary 11, 1939, and excluding any employees discharged to createvacanciesfor any employees ordered reinstated pursuant to the afore-said order,and excluding employees who had been discharged forcause orwho had voluntarily resigned prior to the date of the saidelection,to determine whether such employees desire to be repre-sented forthe purposes of collective bargaining by United Trans-portWorkers, Local Industrial Union 806, affiliated with the Con-gress of Industrial Organizations, or by International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America, Local270, affiliated with the American Federation of Labor, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on March 23, 1939, at New Orleans, Louisiana, underthe direction and supervision of the Regional Director for theFifteenth Region (New Orleans, Louisiana).Full opportunity wasafforded all parties to this investigation to participate in the conductof the secret ballot and to make challenges.On March 25, 1939,theRegional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series1, as amended, issued and duly served upon the parties an Interme-diate Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total Number ofEmployeesEligibletoVote____________________ 845Total Number ofVotes Cast_____________________________________669Total Number of Votes for International Brotherhoodof Teamsters,Chauffeurs,Stablemen and Helpers of America,Local270, affili-ated with American Federationof Labor______________________ 157TotalNumber ofVotes forUnited TransportWorkers,Local Indus-trialUnion 806,affiliatedwithCongress of Industrial Organ-izations____________________________ 477 MALONEY TRUCKING AND STORAGE, INC.123Total Number of Votes for Neither Organization__________________2Total Number of Blank Ballots_________________________________3Total Number of Void Ballots___________________________________0Total Number of Challenged Ballots______________________________29Total Number of Spoiled Ballots_________________________________1Thereafter the International Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers of America filed a protest to the elec-tion requesting that it be set aside on the ground that it did nottruly reflect the desires of the men currently employed by the Com-panies because under the Direction those eligible to vote were allemployees employed during any week in the period from and includ-ing May 21, 1938, to June 21, 1938.We find no merit in this con-tention since the eligibility date adopted by the Board in its Direc-tion was in exact accord with a stipulation entered into on January26, 1939, by all the parties including the International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America, Local270.Accordingly, the protest is hereby overruled and the requestthat the election be set aside is hereby denied.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Transport Workers, Local In-dustrial Union 806, affiliated with the Congress of Industrial Organ-izations, has been designated and selected by a majority of all em-ployees of the Maloney Trucking and Storage, Inc. ; Dennis SheenTransfer, Inc. ;Douglas Transfer, Inc. ; Letellier Transfer, Inc. ;Estate of Frank Newfield, Inc. ; Rebecca Fabacher, Inc., doing busi-ness under -trade name of Fabacher Motor Express Co.; ServiceDrayage Co., Inc. ; Mrs. Maude Joyner Conway, Administratrix ofthe Estate of Albert L. Conway, doing business as Acme Transfer;George J. Hefler; Crescent Forwarding & Transportation Company,Ltd. ;Hamann's Transfer Co., Inc. ; Ernst Bros. ; S. Jackson & Son,Inc. ;Riverside Transfer, Inc. ; Harvey H. Huth, doing business asSt.Charles Transfer Co.; J. A. Thomas, Prop., Thomas Truckingand Freight Forwarding; A. L. Tucker; R. Burke, doing businessasVaughan Transfer Co.; Young's Transfer, Inc.; Folse Drayage,Inc. ;Associated Motor Carriers of Louisiana, Inc. ; Dupuy Storageand Forwarding Corporation ; Louis Lind, doing business as LindTransfer; and Johnsen's General Drayage & Hauling; including alltruck drivers, truck helpers, and truck loaders and unloaders paid onan hourly basis, except clerical, office, and general supervisory em-ployees as their representative for the purposes of collective bargain- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, and that pursuant to the provisions of Section 9 (a) of the Act,United Transport Workers, Local Industrial Union 806, affiliated withthe Congress of Industrial Organizations, is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect of rates of pay, wages, hours of employment, and otherconditions of employment.